Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 30, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161882 & (14)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                 SC: 161882
                                                                    COA: 354121
                                                                    Kent CC: 19-002313-FH
  QUINTIN ORRICK KINNON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the August 21, 2020 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for expedited consideration as on leave
  granted.

        MARKMAN and ZAHRA, JJ., would deny leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 30, 2020
         a1130
                                                                              Clerk